Title: To Alexander Hamilton from Thomas Jefferson, [22 October 1792]
From: Jefferson, Thomas
To: Hamilton, Alexander



[Philadelphia, October 22, 1792]

Th: Jefferson presents his compliments to the Secretary of the Treasury & is sorry he is unable to give him any information relative to the Ship Renown, having no recollection of the details of the armament of which she made a part. The expedition against Ports-mouth was, as he thinks, by order of the Commander in chief, desiring the aid of the state to the Continental commander. Should it be decided that the vessel & cargo are to be paid for, it should be attended to that tobacco, during the greater part of the war, was not worth more than five or six shillings real money the hundred in Virginia, that probably it was at it’s honest value about the time of this expedition, and that a valuation in tobacco would be made according to it’s price at the moment.

  Oct. 22. 1792.

